Citation Nr: 1710239	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-28 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a compensable rating for service-connected bilateral hearing loss.

2. Entitlement to an earlier effective date for service-connected right shoulder strain with arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS

The Veteran




ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction has since been transferred to the RO in Reno, Nevada. 

In May 2014, the Veteran testified at a RO hearing before a Decision Review Officer (DRO).  A copy of the hearing transcript is of record.  The Board notes that the Veteran withdrew his request for a hearing before the Board in January 2016.

Additional pertinent evidence was associated with the electronic record after the issuance of the August 2014 statement of the case (SOC). The Veteran waived RO consideration of that evidence in March 2017. The evidence will therefore be considered in this decision. 38 C.F.R. § 20.1304 (2016).

In a September 2016 rating decision, the RO granted service connection for a right shoulder strain with arthritis, with an evaluation of 20 percent, effective May 17, 2016.  The Veteran filed a notice of disagreement (NOD) in February 2017.  The RO has not yet issued an SOC regarding this claim.  This matter will be addressed in the REMAND section of this document and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




FINDINGS OF FACT

During the appeal period, the Veteran's bilateral hearing loss has been manifested by Level I to VI hearing in the right ear and Level I to III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in January 2012 for his increased rating claim.

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that other outstanding records exist.   

The RO afforded the Veteran VA audiometric examinations in January 2012, May 2014, and December 2015 to evaluate the severity of his hearing loss.  The Board finds that the VA examinations are adequate to adjudicate the Veteran's appeal.  As discussed below, the examinations were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and describe the Veteran's hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examination reports address the functional effects of the Veteran's hearing loss disability for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Furthermore, the Veteran has not alleged that his disability has worsened in severity since the most recent VA examination in December 2015.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Thus, with regard to his claim for an increased rating, the Board finds that VA has fully satisfied its duty to assist.

II. Increased Rating for Bilateral Hearing Loss

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id. 

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86. 38 C.F.R. § 4.85 (c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The next higher evaluation of 20 percent is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Service connection for bilateral hearing loss was established in October 2002, at which time the AOJ assigned a noncompensable percent disability rating pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100, effective June 6, 2001.  In October 2011, the Veteran filed the current claim for a compensable rating for his service-connected bilateral hearing loss.

Pertinent evidence includes VA examinations from January 2012, May 2014, and December 2015, as well as VA treatment records and the Veteran's hearing testimony.

Post-service VA treatment records indicate that in February 2011, the Veteran underwent an audiological examination by a VA treatment provider, which revealed the following puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
LEFT
15
25
35
30
RIGHT
15
20
25
35

The air conduction puretone threshold average was 24 in the right ear and 25 in the left ear.  Speech recognition testing revealed a speech recognition ability of 72 percent in the right ear and 76 percent in the left ear at a loud conversational level with masking.  

Using Table VI, these audiometric test results equate to Level IV hearing in the right ear, and Level III hearing in the left ear. 38 C.F.R. § 4.85.  Utilizing Table VII, such results in a 10 percent rating. Id.  The treatment provider diagnosed the Veteran with normal sloping to mild sensorineural hearing loss in the right ear, as well as normal sloping to moderate sensorineural hearing loss in the left ear.  The treatment provider noted that the Veteran demonstrated no difficulty understanding others during the evaluation unaided.  However, as discussed below, the Board finds the February 2011 audiometric data presents an outlier amongst the probative evidence of record, and the Board must conclude that the other evidence of record shows that the Veteran's hearing loss was not disabling to a compensable degree at any time during the appeal period.

In January 2012, VA afforded the Veteran a VA audiological examination which revealed the following puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
LEFT
15
30
35
30
RIGHT
20
25
25
30

The air conduction puretone threshold average was 25 in the right ear and 28 in the left ear.  Speech recognition testing revealed a speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

Using Table VI, these audiometric test results equate to Level I hearing in the right ear, and Level I hearing in the left ear. 38 C.F.R. § 4.85.  Utilizing Table VII, such results in a noncompensable rating. Id.  The examiner diagnosed sensorineural hearing loss in the frequency range of 500 - 4000 Hz in both the right and left ears.  He reported to the examiner that he experienced difficulty hearing customers and that he would have to "ask them what they wanted."  He also stated that using hearing aids improved his hearing.  He experienced discomfort when traveling in mountainous areas or during commercial flights.  The examiner noted that the Veteran reported no change in hearing health since his prior VA examination in November 2003.  

In May 2014, the Veteran testified before a DRO at the RO in Reno, Nevada.  He testified that he believed the January 2012 VA audiological examination was flawed because he had difficulty determining whether or not he could hear the beeps used in the examination.  

In May 2014, VA afforded the Veteran another VA audiological examination, after he asserted that the prior examination was flawed. This examination revealed the following puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
LEFT
20
35
40
35
RIGHT
35
35
40
35

The air conduction puretone threshold average was 36 in the right ear and 33 in the left ear.  Speech recognition testing revealed a speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

Using Table VI, these audiometric test results equate to Level I hearing in the right ear, and Level I hearing in the left ear. 38 C.F.R. § 4.85.  Utilizing Table VII, such results in a noncompensable rating. Id.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 - 4000 Hz and in the frequency ranges of 6000 Hz or higher in both the right and left ears.  He reported that he often had to ask people to repeat themselves and to stand closer to him during conversations.  The examiner noted no change in the VA established diagnosis of bilateral hearing loss.  

In December 2015, VA afforded the Veteran a VA audiological examination which revealed the following puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
LEFT
25
30
35
35
RIGHT
20
20
35
40

The air conduction puretone threshold average was 29 in the right ear and 31 in the left ear.  Speech recognition testing revealed a speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

Using Table VI, these audiometric test results equate to Level I hearing in the right ear, and Level I hearing in the left ear. 38 C.F.R. § 4.85.  Utilizing Table VII, such results in a noncompensable rating. Id.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 - 4000 Hz in both the right and left ears.  He reported that he experienced difficulty hearing the television and his grandchildren.  The examiner indicated that the Veteran was "missing out on clarity and understanding," and experienced difficulty following along with conversations.  The examiner noted no change in the VA established diagnosis of bilateral hearing loss.  

The Board finds that the weight of the evidence is against a compensable rating for the Veteran's bilateral hearing loss. First, the Board finds the February 2011 audiometric results to be less probative than the January 2012, May 2014, and December 2015 audiometric results. The February 2011 treatment provider noted that the Veteran demonstrated no difficulty understanding others during the evaluation without hearing aids and diagnosed him with mild to moderate sensorineural hearing loss, which appears to be inconsistent with the reported word recognition scores.  Furthermore, the air conduction puretone threshold averages in February 2011 are consistent with those obtained in January 2012, May 2014, and December 2015.  Thus, the February 2011 word recognition scores were the sole indicator that the Veteran's hearing loss might have increased in severity during the appeal period.

The Board finds that the Veteran's bilateral hearing loss is unlikely to have worsened from February 2011 and then improved in January 2012 and thereafter, as would be suggested by the audiology reports. As the Board has not been presented with any reason or explanation as to why the Veteran's specific hearing loss disability may be so exceptional, the Board finds that it is most reasonable to view the February 2011 audiological evaluation as an outlier in the context of the broader set of probative evidence. It is outweighed by the probative value of the three VA examination reports, which are consistent amongst themselves. Considering all of the evidence, the Board is unable to conclude that the February 2011 audiological evaluation, standing alone, is a persuasive demonstration of actual worsening of the Veteran's bilateral hearing loss.

Based upon the audiological evidence of record, to include the VA treatment records, the January 2012, May 2014, and December 2015 VA audiological examinations, and the Veteran's hearing testimony, the Board finds that the Veteran's hearing is no worse than Level I hearing in the right ear and Level I hearing in the left ear. As such, a compensable rating for his bilateral hearing loss is not warranted at any point during the appeal period.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty following conversations, as well as difficulty hearing his grandchildren and the television, is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.   
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321 (b (1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id. The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321 (b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating. Id. 

In Martinak, the Court held that, unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted. The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Id. at 455.

Although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321 (b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing, which includes difficulty hearing the television and his grandchildren, as well as difficulty hearing during conversations are consistent with the degree of disability addressed by his current evaluation.  In this regard, the Board finds that the rating criteria contemplate the difficulties expressed by the Veteran, and he has claimed no other  symptoms of his bilateral hearing loss that have not been addressed by the rating schedule.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this regard, the Veteran has not contended that his bilateral hearing loss renders him unemployable.  Moreover, during a March 2014 VA psychological examination, he reported that the post office had employed him since 1998.  Therefore, the Board finds that the issue of entitlement to a TDIU is not raised by the Veteran or the record and need not be further addressed.

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign. Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Therefore, after reviewing the evidence, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND 

The Veteran submitted a notice of disagreement to a September 2016 rating decision, which granted service connection for a right shoulder strain with arthritis, with an evaluation of 20 percent, effective May 17, 2016.  The next step in the appellate process is for the RO to issue to the Veteran and the Veteran's representative an SOC addressing these matters.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). Consequently, this matter must be remanded to the RO for the issuance of a SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

1. The RO must issue to the Veteran and the Veteran's representative an SOC addressing the claim of entitlement to an earlier effective date for the service-connected right shoulder strain with arthritis.  With the SOC, the RO must furnish to the Veteran and the Veteran's representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the applicable time period for perfecting an appeal as to this issue.   The Veteran and the Veteran's representative are hereby reminded that appellate consideration of the matter identified above may be obtained only if a timely appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


